Weinstein, J. (dissenting).
At issue here is the propriety of Trial Term’s dismissal of the complaint at the close of testimony.
On December 1, 1975, plaintiff was injured when he was struck from behind by a detached truck tire mounted on a rim while he was standing on an entrance ramp adjacent to the Bruckner Expressway after a minor vehicular accident. Plaintiff neither saw where the tire had come from nor realized what hit him. Mrs. Pollock first observed the tire rapidly rolling along the ground when it was some five feet away from her husband.
The record is utterly devoid of any explanation for the occurrence. It is subject to speculation whether the tire flew off the axle of a passing truck, was dropped from the cargo hold of a carrier or was abandoned along the side of a road and propelled into motion by a passing vehicle.
Plaintiff sought to prove his case through the introduction of a tag which he alleged was attached to the tire. This tag did not have any identification on it other than the word "Rapid Plast” and a tag number. In addition, he introduced an invoice from General Tire Service, which repairs tires. The invoice showed that Rapid Industrial Plastics Co., Inc., had accepted delivery of a tire with this tag number at its Brooklyn location from General Tire Service on November 24, 1975. Lastly, he introduced two photographs of the tire, but not the *528tire itself, which was in his possession. There was no testimony to identify the tire in the photographs as the one which was delivered to respondent. In addition, there was no evidence introduced to show how the tire, originally delivered to Brooklyn, ever came to strike plaintiff while in The Bronx. Plaintiff sought to prove the case by circumstantial evidence based on respondent’s acceptance of delivery of the tire seven days prior to the accident.
I find no merit to plaintiff’s assertion that the case should have gone to the jury on the doctrine of res ipsa loquitur. What is lacking from the instant case for the application of that doctrine is evidence that the event was caused by an instrumentality exclusively in the control of Rapid Industrial Plastics Co., Inc. (see, Corcoran v Banner Super Mkt., 19 NY2d 425). Evidence identifying the property as belonging to respondent at an earlier point in time can hardly substitute for proof of sole control. It is axiomatic that "without proof of control, an essential predicate for the application of the doctrine of res ipsa loquitur was absent” (see, Interested Underwriters at Lloyds v Associated Ceilings Corp., 55 NY2d 635, 637). As Rapid Industrial aptly notes, to infer from its mere receipt of a tire on one date that it exercised exclusive control at some later date would require an impermissible series of inferences. This mode of reasoning is "almost classic in heaping inference upon inference to achieve a desired result” (Zellman v Metropolitan Transp. Auth., 83 AD2d 144, 150 [concurring opn of Gulotta, J.]).
Inasmuch as a reasonable view of the evidence does not support defendant Rapid Industrial’s sole control of the instrumentality which caused the harm, application of res ipsa loquitur is inappropriate and dismissal is warranted.
Lazer, J. P., and O’Connor, J., concur with Gibbons, J; Weinstein, J., dissents and votes to affirm the order and judgment appealed from, with an opinion.
Order and judgment of the Supreme Court, Nassau County, entered March 6, 1984, reversed insofar as appealed from, and new trial granted, with costs to abide the event.